Appeal from an order of the Broome County Court, which dismissed the application of defendant-appellant for an order in the nature of coram nobis. The record in this case is not as complete as it might be, but in any event we are not able to pass upon the appeal on the merits. The County Judge, who heard defendant-appellant’s application and denied the same, was, we think, disqualified to entertain the proceeding by reason of the fact that he was District Attorney of Broome County at the time of defendant-appellant’s conviction (Judiciary Law, § 14). Hence, in our opinion, the order appealed from is not a valid one. Order reversed, on the law, and matter remitted to the Broome County Court. Foster, P. J., Heffeman, Brewster, Deyo and Coon, JJ., concur.